Name: 90/419/EEC: Commission Decision of 14 August 1990 amending, for the fourth time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-08-15

 Avis juridique important|31990D041990/419/EEC: Commission Decision of 14 August 1990 amending, for the fourth time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 220 , 15/08/1990 P. 0043 - 0044*****COMMISSION DECISION of 14 August 1990 amending, for the fourth time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium (90/419/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (4), as last amended by Directive 89/662/EEC, and in particular Article 7 thereof, Whereas several outbreaks of classical swine fever have occurred in parts of Belgium with a high density of pigs; whereas, as a result of this epizootic of classical swine fever, the Commission adopted Decision 90/161/EEC of 30 March 1990 on concerning certain protective measures relating to classical swine fever in Belgium (5), as last amended by Decision 90/353/EEC (6); Whereas the outbreaks are restricted to certain geographical areas; whereas the Belgian authorities have taken adequate steps to prevent the spread of the disease outside the areas; whereas, in so far as it is possible to identify the geographically limited areas which present a particular risk, the restrictions on trade may be applied on a regional basis; Whereas no outbreak of classical swine fever has been reported in the areas defined in Annex III to Decision 90/161/EEC, excluding these geographically limited areas, within the past 30 days; whereas no serological test has proved positive; whereas controls on movements have been reinforced in all the restricted areas; Whereas the Belgian authorities have undertaken to examine clinically all pigs intended for slaughter; whereas the pigs will undergo random serological tests; whereas the pigs will be slaughtered in a designated abattoir; Whereas the scope of the restrictive measures should be adjusted to take account of the favourable development of the situation; Whereas the Belgian authorities have undertaken to adopt the national measures necessary to guarantee the efficient implementation of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/161/EEC is hereby amended as follows: 1. The following paragraph is added to Article 1: '4. However, notwithstanding paragraphs 1 and 3, Belgium is authorized to dispatch in a sealed means of transport to the other Member States, with effect from 21 August 1990, fresh pigmeat and products based on pigmeat obtained from pigs: (a) slaughtered after the 16 August 1990; (b) coming from that part of the territory described in Annex IV; (c) which have been submitted to a health examination at the herd of origin by a veterinarian designated by the competent veterinary authorities and found to have presented no sign of disease; this examination must have taken place within 24 hours of slaughter; (d) originating from a herd where a random blood test has been carried out and the result of the test is negative; (e) which have been transported directly in a sealed means of transport from the herd of origin to the designated abattoir, the means of transport utilized must be cleaned and disinfected before and after each journey.' 2. In Article 2 (1), (2) and (3), '90/327/EEC' is replaced by '90/419/EEC'. 3. The following Annex is added: 'ANNEX IV All those parts of the territory of Belgium referred to in Annex III with the exception of the following four zones: (a) Zone A: 1. that part of the commune of Damme situated to the east of the Bruges-Sluis canal; 2. the commune of Beernem; 3. that part of the communes of Bruges, Oostkamp, Torhout and Lichtervelde situated to the east of the A 17 motorway; 4. the communes of Aardooie, Wingene and Pittem; 5. that part of the commune of Ruiselede situated to the west of the N 37 trunk road; 6. that part of the commune of Tielt situated to the west of the N 37 and N 399 trunk roads; 7. that part of the commune of Meulebeke situated to the west of the N 399 trunk road; (b) Zone B: 1. that part of the commune of Turnhout to the west of the N 12 and north of the Campine canal; 2. that part of the commune of Beerse north of the Campine canal; 3. the commune of Merksplas; 4. that part of the commune of Rijkevorsel north of the Campine canal and east of the trunk road N 104 to the point of intersection with the trunk road N 14 and from this point to the east of the trunk road N 14; 5. that part of the commune of Hoogstraten situated to the east of the N 14 to the bridge over the Mark, and south of the Mark to the Netherlands border; (c) Zone C: 1. the A 14 motorway from the R 4 trunk road to junction 12 with the N 47 trunk road; 2. the N 47 trunk road to the Schelde bridge at Dendermonde; 3. the Shelde at Dendermonde to the R 4 trunk road bridge; 4. the R 4 trunk road from the Schelde bridge to the junction with the A 14 motorway. (d) Zone D: 1. the French border from its intersection at Wervik with the N 303 trunk road to its intersection with the N 336 trunk road at Warneton; 2. the N 336 trunk road from the French border to the junction with the N 8 trunk road at Ypres; 3. the N 8 trunk road from Ypres to the junction with the N 303 trunk road at Geluveld; 4. the N 303 from Geluveld to the French border at Wervik.' Article 2 The Member States shall amend the measures which they apply to trade to comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 90, 5. 4. 1990, p. 26. (6) OJ No L 173, 6. 7. 1990, p. 50.